ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 8/15/22 wherein claims 1-4, 6-8, 15, and 28 were amended and claims 5, 13, and 18 were canceled.  In addition, the Examiner acknowledges receipt of the specification filed 8/15/22.
	Note(s):  Claims 1-4, 6-12, 14-17, and 19-29 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 8/15/22 to the rejection of claims 1-4, 6, 7, and 28 made by the Examiner under 35 USC 103 and/or 112 have been fully considered and deemed persuasive-in-part for the reasons set forth below.
112 Second Paragraph Rejections
	All outstanding 112 second paragraph rejections are WITHDRAWN because Applicant amended the claims to overcome the rejections.
112 Fourth Paragraph Rejections
	All outstanding 112 fourth paragraph rejections are WITHDRAWN because Applicant amended the claims to overcome the rejections.
103 Rejection
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 7, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yeomen et al (US 2016/0193282) in view of Miller et al (Angew. Chem. Int. Ed, 2008, Vol. 47, pages 8998-9033).
	Yeomans et al disclose oxytocin peptide compositions, kits, and uses thereof (see entire document, especially, abstract; page 2, paragraph [0017]).  The document reads on oxytocin peptide which has the sequence Cys-Tyr-Ile-Gln-Asn-Cys-Pro-Leu-Gly (SEQ ID NO: 1) and analogues thereof (page 1, paragraph [0009]; page 3, paragraph [0038]; page 4, paragraph [0042] – [0043]).  Also, Yeomans et al disclose that peptides may undergo various modifications.  For example, a peptide may be chemically modified by amidation of the carboxyl terminus (-NH2) (page 4, paragraph [0043]).
	Yeomans et al disclose that oxytocin and oxytocin analogues may be isotopically labeled by having one or more atoms replaced by an isotope having a different atomic mass.  Possible isotopes that may be incorporated into the oxytocin and oxytocin analogues include hydrogen, carbon, nitrogen, oxygen, phosphorus, fluorine, chlorine, and sulfur.  The document discloses that all isotopic variations of the oxytocin peptide, analogue, and derivatives thereof whether radioactive or not are contemplated by the teachings of Yeomans et al (page 4, paragraph [0044]).
While Yeomans et al disclose that the oxytocin peptide may have an isotope of nitrogen incorporated therein and that the document includes all possible isotopic variations (including that of nitrogen), the document does not specifically list 13N (13-nitrogen) with oxytocin conjugated thereto.
	Miller et al disclose that positron emission tomography (PET) is a powerful and rapidly developing area of molecular imaging that is used to study and visualize human physiology by detection of positron emitting radiopharmaceuticals.  Miller et al focus on PET radiotracers with shorted lived positron emitting radionuclides (e.g., 11C, 8F, 15O, and 13N) (page 8999, abstract).
	Miller et al disclose that since some of the positron emitting radionuclides are low atomic mass elements (e.g., C, N, and O) found in biomolecules, it is possible to directly label molecules of interest without interfering with their biological activity (page 8999, left and right columns, bridging paragraph).  Table 1, page 9000, disclose the most commonly used short-lived radionuclides in PET.  The table includes 11C, 13N, 15O, and 18F.  
	Radiolabeling with 13N is an attractive choice for labeling because of its stable isotope (14N) being found in biologically active organic molecules.  13N has a short half-life of 10 minutes.[13N]NH3 may be obtained directly from the cyclotron target and used as is or rapidly converted into other simple products.  The short half-life may be a disadvantage in terms of the synthesis of tracers and their clinical application.  However, the short half-life advantageously may be used to conduct repeat PET procedures on the same subject in a short time period (e.g., 5-10 minutes).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Yeomans et al using the teachings of Miller et al and label oxytocin (SEQ ID No. 1) with 13N for the following reasons.  (1) Yeomans et al disclose that it is well known in the art to isotopically label oxytocin and oxytocin analogues with nitrogen.  Also, it is disclosed that all isotopic variation of the oxytocin peptide are contemplated (see page 4, paragraph [0044]). (2) Miller et al disclose that it is well known in the art to label peptides with 13N.  Also, Miller et al disclose that nitrogen-13 is an attractive choice for radiolabeling biologically active organic molecules.  The short half-life of the 13N may be a disadvantage in terms of its synthesis; however, but it is advantageous because repeat PET procedures as they may be performed on the same subject in a short amount of time (page 9026, left side, first paragraph).  Thus, a skilled artisan would be motivated to label oxytocin with 13N as it would enable one to obtain multiple PET data on a patient in a timely manner.  In addition, since Yeoman et al disclose that one may radiolabel oxytocin with any nitrogen isotope in general, the skilled artisan would be motivated to use an isotope (e.g., 13N) recognized in the art as suitable for labeling biomolecules.
(3) Also, Yeoman et al disclose that peptides may be chemically modified by amidation of the carboxyl terms.  Thus, it would be obvious to have the -NH2 portion of an amino acid isotopically labeled.  
	Furthermore, since Yeoman et al disclose radiolabeling biomolecules with isotopes of nitrogen, carbon, oxygen, and fluorine like that of Miller et al, the references may be considered to be within the same field of endeavor.  Thus, the reference teachings are combinable.
APPLICANT’S ASSERTIONS 
	In summary, it is asserted that (A) Yeomans et al never mention 13N and do not suggest that the incorporation of a radioactive isotope into oxytocin as none of the listed isotopes are radionuclide used in PET.  It is asserted that Yeomans et al at best would have contemplated the isotope 15N, not 13N.  (B) Also, it is asserted that Miller et al do not cure the defects of Yeomans et al because the isotopes 11C, 18F, 15O, and 13N are mentioned or disclosed in Yeomans et al.  It is asserted that Miller et al disclose some of the challenges of PET such as 13N is short lived and the fact that 11C and 18F, for example, are the most common isotopes incorporated into biologically active molecules.  In addition, Applicant asserts that Miller et al caution that the short life of 13N precludes extensive synthetic reaction and its routine application in PET is limited to simple procedures such as using 13N-ammonia to measure blood flow and label amino acids with nitrogen. (C) Furthermore, it is asserted that even if a person of ordinary skill in the art were to have been motivated to combine Yeomans et al with Miller et al, they would have at best be motivated to label oxytocin with 11C or 18F isotopes and not with a 13N isotope.
EXAMINER’S RESPONSE
	Applicant’s arguments were considered, but deemed non-persuasive for reasons of record and those set forth below.  
	In regards to assertion (A) above, the Examiner’s response is as follows.  In the office action mailed 5/13/22, it was set forth in Yeomans et al that possible isotopes that may be incorporated into oxytocin and oxytocin analogues include hydrogen, carbon, nitrogen, oxygen, phosphorus, fluorine, chlorine, and sulfur.  In addition, the document discloses that all isotopic variation of the oxytocin peptide, analogue, and derivatives thereof whether radioactive or not are contemplated by the teachings of Yeomans et al (see excerpt below, page 4, paragraph [0044]).  Thus, while Yeomans et al do not exemplify 13N conjugated to oxytocin and derivatives thereof, the document does set forth that oxytocin and derivatives thereof may be labeled with a nitrogen isotope.  In other words, the document provides motivation to label oxytocin with nitrogen.  Also, it should be noted that in regards to Yeomans et al not disclosing 13N labeled oxytocin, the rejection is a combination (103) rejection.  Therefore, it is not expected that a single document would disclose all of the components of the claimed invention.
	In regards to assertion (B), the following response is given.  Miller et al was made of record for its teachings that PET imaging is powerful and radiolabeling with 13N is an attractive choice for labeling because of its short half-life which may be used to conduct repeat PET procedures on the same subject in a short time period (e.g., 5-10 minutes).  In addition, Miller et al was made of record for its disclosure that it is known in the art to radiolabel peptides with 13N, even though other radioisotopes such as 11C and 18F are common.
	Blower et al (EJNMMI Radiopharmacy and Chemistry, 2017, Vol. 2, No. 16, 10 pages) is made of record to rebut some of Applicant’s arguments regarding Miller et al.  Specifically, Blower et al is being made of record to illustrate teachings that were available and known prior to the filing of the instant application and Applicant’s provisional application as well.  These teachings disclosed things about 13N labeling of peptidic structures.  
	In response to Applicant’s assertion (B), it is asserted that PET is limited to simple procedures such as using [13N]-ammonia (NH3).  Blower et al disclose that synthesis of 13N-labeled peptidic structures is possible using [13N]- ammonia which supports the teachings of Miller et al that one may label peptides with 13N-ammonia.  Blower et al disclose that nitrogen-13 has a 10 minute half-life that places time constraints on the complexity of viable synthetic method for its incorporation into PET imaging agents.  But, in exploring ways to overcome that limitation, Blower et al used the Ugi reaction to develop a rapid one-pot method for radiolabeling peptides using 13N-NH3 (page 1, abstract).  
	Blower et al concluded that they developed a one pot method of 13N-labeling of peptides that opens up new routes to radiolabel complex peptides (page 1, abstract).  According to Blower et al, the Ugi reaction is an attractive method of rapid radiolabeling of peptides with short lived PET radionuclides that are useful for diagnosis, drug discovery, and research page 2, first complete paragraph).  Thus, based on the teachings of Miller et al which are confirmed by the teachings of Blower et al, it is reasonable to expect that one would be able to label peptides with 13N, including oxytocin and oxytocin derivative using nitrogen as suggested by Yeoman et al.  
	In regards to assertion (C), Applicant’s attention is directed to the response for (B) which sets forth that a person of ordinary skill in the art at the time the invention was made would not only have been motivated to radiolabel peptides, including oxytocin and derivatives thereof, with 13N, but that the expectation from the art (teachings of Miller et al and Blower et al) is that one may use 13N to label simple as well as complex peptide molecules.  Hence, the rejection is still deemed proper.

NEW GROUNDS OF REJECTIONS
112 Second Paragraph Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-4, 6, 7, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-4, 7, and 28:  Independent claim 1 is ambiguous because of the phrase ‘wherein an amino acid residue of said oxytocin peptide is modified to comprise an 13N radionuclide’.  Specifically, in lines 2-3, it is set forth that the N atom in the amino acid residue of said oxytocin peptide is replaced by an 13N radionuclide’, so it is unclear how the oxytocin peptide is modified to comprise 13N.  Is Applicant repeating lines 2-3 or is Applicant attempting to further claim derivatives of oxytocin?  If Applicant is claiming derivatives of oxytocin, it is unclear what portion of the parent structure must be present in the derivative.  Please clarify in order that one may ascertain what is the claimed invention.  Since claims 2-4, 7, and 28 depend upon independent claim 1 for clarity, those claims are also vague and indefinite.
	Claim 3:  The claim is ambiguous because it is unclear how the oxytocin peptide is modified to comprise the radionuclide.
Claim 6:  The claim recites the limitation "the glutamine" (line 2), “the asparagine” (line 3), and “the glycine’ (line 4).  There is insufficient antecedent basis for this limitation in the claim.
	Claims 6 and 7:  Claim 6 is ambiguous because it appears to be outside the scope of independent claim 1.  Specifically, the reference to SEQ ID Nos: 2, 3, and 4 do not appear to be consistent with the information set forth in independent claim 1.  In addition, independent claim 1 does not refer to glutamine, asparagine, and glycine which are discussed in the claim.  Since claim 7 depends upon claim 6 for clarity, it is also vague and indefinite.

CLAIMS NOT FURTHER LIMITING
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 does not further limit independent claim 1 because the sequences being reference are not encompassed by independent claim 1.  It is unclear if the modifications being referenced in claim 1 are the sequences listed in claim 6, so one cannot ascertain if claim 6 further limits independent claim 1 or not.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



WITHDRAWN CLAIMS
Claims 8-12, 14-17, 19-27, and 29 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.

COMMENTS/NOTES
Once again, it is noted that Applicant elected the species of SEQ ID No. 4 wherein the 13N is at the glycine in the response filed 4/29/21.  Claims 1-4, 6, 7, and 28 read on the elected species.  Prior art was found to reject Applicant’s claims as set forth above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        November 12, 2022